          Case 2:20-cv-02003-GMN-NJK Document 10 Filed 11/19/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
     REPUBLIC SILVER STATE DISPOSAL,
 9   INC.,                                                 Case No.: 2:20-cv-02003-GMN-NJK
10          Plaintiff(s),                                                 ORDER
11   v.
12   YOUSIF HALLOUM, et al.,
13          Defendant(s).
14         On October 30, 2020, Defendants Yousif Halloum and Iman Halloum (“Defendants”), who
15 are proceeding in this action pro se, submitted documents to initiate this case in this Court. Docket
16 No. 1. That same day, the Court issued an order instructing Defendants to “either pay the filing
17 fee or file separate fully complete applications to proceed in forma pauperis.” Docket No. 4. On
18 November 12, 2020, Defendant Yousif Halloum filed an application to proceed in forma pauperis.
19 Docket No. 7. On November 18, 2020, Defendant Yousif Halloum filed an identical second
20 application to proceed in forma pauperis. Docket No. 9. To date, Defendants have not paid the
21 filing fee and Defendant Iman Halloum has not filed an application to proceed in forma pauperis.
22         This action may not proceed until Defendants pay the filing fee or each Defendant is
23 granted leave to proceed in forma pauperis. See Spencer v. Soc. Sec. Admin., 2020 WL 5502159,
24 at *1 (D. Nev. Sept. 10, 2020). No later than December 2, 2020, Defendants shall either make the
25 necessary arrangements to pay the filing fee, accompanied by a copy of this order, or file separate
26 fully complete applications to proceed in forma pauperis. Failure to comply with this order will
27 result in a recommendation to the District Judge that this case be dismissed.
28

                                                     1
          Case 2:20-cv-02003-GMN-NJK Document 10 Filed 11/19/20 Page 2 of 2




 1         The Clerk’s Office is INSTRUCTED to send Defendant Iman Halloum the approved form
 2 application to proceed in forma pauperis by a non-prisoner, as well as the document entitled
 3 “Information and Instructions” for filing an in forma pauperis application.
 4         IT IS SO ORDERED.
 5         Dated: November 19, 2020
 6                                                             ______________________________
                                                               Nancy J. Koppe
 7                                                             United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
